Citation Nr: 0604068	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  01-02 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the issue of whether the injury incurred in service 
was incurred in the line of duty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and parent


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1987 to January 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).

During the October 2005 video hearing before the Board, the 
veteran and his parent claimed clear and unmistakable error 
with respect to a March 1994 administrative decision by the 
RO.  As this issue has not been adjudicated, it is referred 
to the RO for appropriate action. 

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The service medical records show that the veteran sustained a 
subdural hematoma when he fell from a pickup truck in August 
1991.  He was discharged from the military on the basis of 
physical disability resulting from intentional misconduct.  

The Board has determined that additional records that could 
determine whether the veteran's motor vehicle accident 
occurred in the line of duty must be requested.  These 
include the deck logs from the ship to which the veteran was 
assigned at the time of the accident; Judge Advocate General 
reports, investigative reports, line of duty determinations, 
accident reports, or any other documents created by the 
Department of the Navy; and documents relating to the 
accident created by the police department, fire department, 
and rescue paramedic units of the city of Portsmouth, 
Virginia, where the accident occurred.  VA has a heightened 
duty to assist when records are in control of a government 
agency.  See Gobber v. Derwinski, 2 Vet. App. 470 (1992).  
Additionally, VA is required to make reasonable efforts to 
obtain federal government records unless further attempts to 
obtain such records would be futile.  As such, the RO must 
request, or re-request, a copy of records listed above that 
pertain to the veteran's inservice motor vehicle accident and 
injury.  

Accordingly, the appeal is remanded for the following 
actions:

1.  The RO must attempt to obtain the 
deck logs for the U.S.S. MERRIMACK for 
the period August 1, 1991, to October 
31, 1991, to include requesting the 
records from the Department of the Navy, 
the National Personnel Records Center 
(NPRC), the United States Army and Joint 
Services Records Research Center 
(JSRRC), and any other facility deemed 
appropriate.  All records obtained must 
be associated with the claims file.  Any 
negative response as a result of a 
request for the deck logs must be 
documented in the claims file. 

2.  The RO must contact the Department 
of the Navy and request a copy of any 
Judge Advocate General report, 
investigative report, line of duty 
determination, accident report, or any 
other record prepared following, as a 
result of, or in association with, the 
veteran's August 1991 motor vehicle 
accident.  Any records obtained must be 
associated with the claims file.  If the 
RO receives a negative response or no 
response, it must be associated with the 
claims file.

3.  The RO must again contact the Chief 
of Police of Portsmouth, Virginia, and 
make an additional request a copy of any 
report or records prepared following, as 
a result of, or in association with, the 
veteran's August 1991 motor vehicle 
accident.  All records obtained must be 
associated with the claims file.  If the 
RO receives a negative response or no 
response, it must be associated with the 
claims file.

4.  The RO must also contact the Fire 
Chief of Portsmouth, Virginia, and 
request a copy of any report or records, 
to include those created or filed by 
paramedic units, prepared following, as 
a result of, or in association with, the 
veteran's August 1991 motor vehicle 
accident.  All records obtained must be 
associated with the claims file.  If the 
RO receives a negative response or no 
response, it must be associated with the 
claims file.

5.  If after making reasonable efforts 
the RO cannot locate any records, the RO 
must specifically document what attempts 
were made to locate the records.  For 
all unavailable records, the RO must 
indicate in writing that further 
attempts to locate or obtain such 
records would be futile.  The RO must 
then notify the veteran and his 
representative of the specific records 
that it is unable to obtain; explain the 
efforts VA has made to obtain that 
evidence; and describe any further 
action it will take with respect to the 
claim.  The veteran and his 
representative must be given an 
opportunity to respond.

6.  Thereafter, the RO must readjudicate 
the issue of whether new and material 
evidence has been submitted to reopen 
the issue of whether the injury incurred 
in service was incurred in the line of 
duty, taking into consideration any and 
all evidence that was added to the 
record since its last adjudicative 
action.  If the claim remains denied, an 
additional supplemental statement of the 
case must be issued, and the veteran and 
his representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

